Citation Nr: 0801235	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-07 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1975 until retiring in July 1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2007, to support his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also generally 
referred to as a "travel Board" hearing.


FINDING OF FACT

The veteran's tinnitus is not attributable to his military 
service, including to any noise exposure he may have 
experienced.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in August 2004, October 2004, and March 2006 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) informed him about the information and evidence that VA 
would obtain and assist him in obtaining; (3) informed him 
about the information and evidence he was expected to 
provide; and (4) requested that he provide any evidence in 
his possession pertaining to his claim, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim[]."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent a Dingess letter in March 2006.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran a compensation 
examination to determine the etiology of his tinnitus - and, 
more specifically, whether it is related to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further assistance is needed to meet the requirements of 
the VCAA or Court.

Whether the Veteran is Entitled to Service Connection for 
Tinnitus

The veteran claims he has tinnitus from noise exposure during 
his military service while working as a practical nurse.  
Unfortunately, though, the Board finds that the preponderance 
of the evidence is against his claim, so it must be denied.



Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records make no reference to 
any complaints, diagnosis, or treatment for tinnitus.  
Indeed, an August 1994 medical record from service indicates 
that, while he complained of decreased hearing, he denied 
experiencing any tinnitus (i.e., ringing in his  ears).  
Also, the report of his later military retirement examination 
in January 1997 notes that his ears, ear drums, and hearing 
examination were all unremarkable, within normal limits.  In 
addition, when completing a medical history questionnaire 
during that retirement evaluation, he specifically checked 
the box "No" for ear trouble and hearing loss.  Hence, 
his service medical records provide probative evidence 
against his claim.

Nevertheless, the veteran contended in an October 2004 
statement and while testifying during his September 2007 
travel Board hearing that he complained of tinnitus during 
his military retirement physical but was told that the 
military did not consider intermittent ringing in the ears 
(i.e., tinnitus) to be a valid disability.

The veteran's DD Form 214 lists his military occupational 
specialty (MOS) as a practical nurse.  His MOS does not 
intrinsically indicate noise exposure in service.  That said, 
VA already has conceded exposure to mortar fire in Somalia by 
granting service connection for post-traumatic stress 
disorder (PTSD) in a December 2004 rating decision.  So there 
is no longer any question of whether he experienced 
noise exposure in service, just whether he has tinnitus as a 
consequence.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And 
unfortunately, this simply has not been done in this 
instance.

As already alluded to, to determine the etiology of his 
tinnitus - and, more specifically, whether it is somehow 
attributable to his military service, VA furnished the 
veteran a compensation examination in October 2005.  During 
the evaluation, he complained of a constant high pitched 
ringing in his right ear and periodic high pitched ringing in 
his left ear.  He reported noise exposure during service 
while working on generators, signal equipment, but especially 
from mortars and gunfire while on tour in Somalia.  He noted 
no significant occupational or recreational noise exposure 
since service.  Audiometric testing revealed normal hearing 
sensitivity to a mild to moderate sensorineural hearing loss 
in the right ear and normal hearing sensitivity to a mild 
sensorineural hearing loss in the left ear.  Speech 
recognition abilities were excellent in both ears.  Based on 
these findings, the examiner opined that it is not at least 
as likely as not that the veteran's hearing loss began as a 
result of military noise exposure.  And also with respect to 
the claim for tinnitus, the examiner found no documentation 
or reports of this condition in the file.  In addition, he 
noted that a "July 1998" medical record indicated the 
veteran had denied tinnitus one year after retiring from the 
military.  At least partly because of this, the examiner 
indicated it is not at least as likely as not that the 
veteran's tinnitus relates to his military service.

During the September 2007 travel Board hearing, the veteran's 
representative argued that the "July 1998" medical record 
referenced by the VA compensation examiner (purportedly 
showing the veteran denied experiencing tinnitus) is not 
in the file, if it even exists.  And since this medical 
record was part of the basis of the examiner's October 2005 
unfavorable medical opinion, the representative argued that 
the opinion is invalid because it has an inaccurate factual 
premise.  He therefore requested another examination.



The Board does not believe another examination is warranted.  
While the Board acknowledges there is no indication of the 
"July 1998" medical record in the file, there is 
nonetheless other probative evidence in the file against the 
claim.  As noted earlier, a relatively contemporaneous August 
1994 medical record, from when the veteran was still on 
active duty in the military, specifically notes that he 
denied experiencing any then recent tinnitus - the same point 
in time when he claims his alleged injury (i.e., acoustic 
trauma from noise exposure) occurred.  Indeed, 
as also already mentioned, the report of his military 
retirement examination in January 1997 also notes that his 
ears, ear drums, and hearing examination were unremarkable, 
all within normal limits.  So there is still reason to 
conclude the veteran did not have tinnitus while in the 
military, and tinnitus is not the type of condition that is 
subject to presumptive service connection - that is, even if 
manifested within one year after his military service ended 
in July 1997.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Absent any probative evidence of tinnitus during service, or 
otherwise suggesting this condition is somehow related to the 
veteran's military service, there are no legitimate grounds 
for having him re-examined.  See again McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

For these reasons and bases, the preponderance of the 
evidence is against the claim.  As such, there is no 
reasonable doubt to resolve in the veteran's favor, and his 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


